Citation Nr: 0907738	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  96-26 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
a healed fracture of the third cervical vertebrae 
(hereinafter "cervical vertebrae").

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service connected 
disabilities (TDIU).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for substance abuse.


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to May 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  The RO, in pertinent part, denied the 
benefits sought on appeal.

In a September 2004 decision, the Board continued a 30 
percent rating for a skull defect of the right temporal 
region with healed osteomyelitis and a 10 percent rating for 
chondromalacia of the right patella.  The same decision 
awarded an increased 20 percent rating for a healed fracture 
of the right femoral head, which was effectuated by the RO in 
November 2004.  As the matters have been resolved, the claims 
are no longer in appellate status.

The claims listed on the cover page of the instant decision 
were also previously before the Board in September 2004 and 
remanded for further development and adjudication.  The 
claims pertaining to PTSD, TDIU and the cervical spine are 
ready for appellate disposition.    

The claim of entitlement to service connection for substance 
abuse is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.

In a February 2008 statement the Veteran requested increased 
evaluations for his right hip and knee.  He also filed a 
claim of entitlement to service connection for hepatitis C.  
As these issues have been neither procedurally prepared nor 
certified for appellate review, the Board is referring them 
to the RO for initial consideration and appropriate 
adjudicative action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).

Finally, the Board notes the Veteran presented testimony 
before the Board in March 2004.  The Veteran was notified in 
December 2008 that the Veterans Law Judge who conducted that 
hearing was no longer employed by the Board.  He was given 
the opportunity for a new hearing.  The Veteran was notified 
that if he did not respond within 30 days of the letter, that 
the Board would proceed with review of his appeal.  The 
Veteran did not respond.  As such, the Board shall review the 
claims on appeal based on the evidence currently of record.


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  Prior to September 26, 2003, the Veteran's service 
connected cervical vertebrae was productive of no more than 
mild limitation of motion of the cervical spine.  There was 
no evidence of moderate limitation of motion of the cervical 
spine or abnormal mobility of the cervical spine requiring a 
neck brace.

3.  The revised criteria for rating diseases and injuries of 
the spine effective from September 26, 2003, are more 
favorable to the Veteran; however, his service-connected 
cervical vertebra has not been productive of forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.

4.  Service connection is currently in effect for: skull 
defect of the right temporal region with healed 
osteomyelitis, 30 percent disabling; healed fracture of the 
right femoral head, 20 percent disabling; right patella 
chondromalacia and healed fracture of third cervical 
vertebra, each 10 percent disabling; and a laceration of the 
face and a fracture of the mandible, both noncompensable.  A 
combined 60 percent rating has been in effect since June 
2003.  

5.  The Veteran's service-connected disabilities have not 
been shown to render him unable to secure or follow a 
substantially gainful occupation.

6.  The competent and probative evidence of record does not 
contain a current diagnosis of PTSD.  The asserted in-service 
stressors have not been verified and thus, any prior 
diagnosis of PTSD is not probative of the matter on appeal. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
service-connected cervical vertebra have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5285, 5290, 5293 (1995); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. §§ 4.1-4.14, 4.20, 4.40, 4.45, 
4.71a, Diagnostic Codes 5235-5243 (2008).  

2.  Entitlement to TDIU is denied.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 
4.18 (2008).  

3.  The criteria for entitlement to service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 
3.159, amended VA's duties to notify and assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Veteran filed his claims in August 1993.  They were first 
adjudicated in January 1995, prior to the enactment of the 
VCAA.  Thereafter, VA complied with notification 
responsibilities in regards to the Veteran's claims for 
service connection, an increased rating, and TDIU in 
correspondence sent to the Veteran in May 2003, October 2004, 
and December 2005.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claims, and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claims.  In August 2008, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating and effective date for the 
pertinent disability under consideration, pursuant to the 
recent holding in the Dingess decision.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) recent decision in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  In August 2008, the Veteran 
was notified of the evidence necessary to substantiate the 
claim for a higher evaluation for the cervical vertebrae, to 
include the criteria for ratings between 10 percent and 100 
percent for diseases and injuries of the spine.  The notice, 
in combination with the Veteran's lay assertions of effects 
of the service-connected disability on employment and his 
daily life, indicate an awareness of the evidence necessary 
to substantiate the increased rating claim and no further 
analysis in that regard is necessary.  

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  The information and evidence 
currently associated with the claims file consists of the 
Veteran's service personnel and medical records, post-service 
VA and private medical treatment records, reports of VA 
examination, deck logs from the USS Intrepid, articles 
concerning the USS Intrepid, and transcripts from the August 
1996 RO hearing and March 2004 Travel Board hearing.  The 
Veteran has not identified any other evidence which may be 
available that has yet to be been obtained.  

The RO received notice from the Social Security 
Administration that they were unable to locate a file for the 
Veteran.  Any further efforts to obtain these records would 
be futile.  38 C.F.R. § 3.159(c)(2).

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and the duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159(b), 20.1102 (2007); 
Pelegrini, supra; Quartuccio, supra; Dingess, supra.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

I.  Increased Rating

General Rating Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
	
VA should interpret reports of examination in light of the 
whole recorded history, reconciling the various reports into 
a consistent picture so that the current rating may 
accurately reflect the elements of disability.  38 C.F.R. 
§ 4.2.  Any reasonable doubt regarding the degree of 
disability should be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations apply, the higher of the two should be 
assigned where the disability picture more nearly 
approximates the criteria for the next higher rating.  
38 C.F.R. § 4.7.  When considering functional impairment 
caused by a service-connected disorder, evaluations should be 
based on an assessment of the lack of usefulness, and 
adjudicators should consider the effects of the disabilities 
upon the person's ordinary activity.  38 C.F.R. § 4.10.  See 
also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

The Board also acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The provisions of 38 C.F.R. § 4.40 state that disability of 
the musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45.  Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R.§§ 4.10, 
4.40, 4.45.  

Rating criteria for Spinal Disabilities Prior to September 
22, 2002

Diagnostic Code 5285 provided disability ratings for 
residuals of a fracture of the vertebra as follows: 60 
percent without cord involvement, abnormal mobility requiring 
a neck brace (jury mast); and 100 percent with cor 
involvement, bedridden, or requiring long leg braces.  In 
other cases, the rating specialist was direct to rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  

Diagnostic Code 5290 provided disability ratings for 
limitation of motion of the cervical spine as follows: 10 
percent for slight limitation; 20 percent for moderate 
limitation; and the maximum, 40 percent for severe 
limitation.  38 C.F.R. § 4.71a.

Diagnostic Code 5293, pertaining to intervertebral disc 
syndrome, provided a noncompensable rating when postoperative 
and cured, a 10 percent rating when mild, a 20 percent rating 
for moderate disability, with recurring attacks.  A 
40 percent rating was provided for severe disability 
manifested by reoccurring attacks with intermittent relief.  
A 60 percent rating was provided for intervertebral disc 
syndrome productive of pronounced disability, "with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief."  
38 C.F.R. § 4.71a. 

Revised Rating Criteria for Intervertebral Disc Syndrome
(effective September 22, 2002)

Under the revisions to Code 5293, intervertebral disc 
syndrome (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, rate at 60 
percent; with incapacitating episodes having a total duration 
of at least four weeks but less than six weeks during the 
past 12 months, rate at 40 percent; with incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months, rate at 20 
percent; with incapacitating episodes having a total duration 
of at least one week but less than two weeks during the past 
12 months, rate at 10 percent.  

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  See Amendment to Part 4, 
Schedule for Rating Disabilities, Effective September 23, 
2002; See 67 Fed. Reg. 54345-54349 (August 22, 2002).  

Revised Rating Criteria for Diseases and Injuries of the 
Spine
(effective September 26, 2003)

The September 26, 2003, revisions to the VA rating schedule 
establish a General Rating Formula for Diseases and Injuries 
of the Spine:  

For Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes): With or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease:  

        100% 	Unfavorable ankylosis of the entire spine;

        50% 	Unfavorable ankylosis of the entire thoracolumbar 
spine;

40% 	Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar Spine;

30% 	Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine;

20% 	Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and

10% 	Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 
120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or 
more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5235 to 5243 (2003).  


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Historically, the Veteran's cervical vertebra was rated under 
Diagnostic Codes 5285-5290.  In initiating the instant appeal 
for increased rating, the Veteran disagreed with the January 
1995 rating decision, which continued the service connected 
cervical vertebra at 10 percent.   

The Board notes that during the pendency of this claim, the 
rating criteria for evaluating intervertebral disc syndrome 
were amended, effective from September 22, 2002.  See 67 Fed. 
Reg. 54345-54349 (August 22, 2002).  The rating criteria for 
evaluating disabilities of the spine were amended, effective 
from September 26, 2003.  See 68 Fed. Reg. 166, 51454-51458. 
(August 27, 2003).  VA's General Counsel has held that where 
a law or regulation changes during the pendency of an appeal, 
the Board should first determine which version of the law or 
regulation is more favorable to the Veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000.  

The Veteran was provided notice of the regulation changes and 
his claim was considered by the RO under both the old and 
revised rating criteria.  Thus, the Board's decision to 
proceed in adjudicating this claim does not, therefore, 
prejudice the Veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Veteran contends that an increased rating is warranted 
due to neck pain and stiffness.  The evidence in this case 
includes a June 1994 VA examination wherein the Veteran 
denied complaints of neck pain or any problems in the neck.  
Range of motion was as follows: 30 degrees of forward 
flexion; 30 degrees of backward extension; 40 degrees of left 
lateral flexion; 38 degrees of right lateral flexion; 48 
degrees rotation to the left; and 50 degrees rotation to the 
right.  There was pain felt in the neck when it was turned 
side-to-side at the end of range of motion.  Sensation was 
intact to pin prick.  X-rays of the cervical spine were 
negative.  

The January1996 VA examination contained complaints of neck 
pain and stiffness.  The cervical spine was nontender and 
without deformity.  Range of motion was as follows:  30 
degrees of forward flexion; 30 degrees of backward extension; 
22 degrees of left lateral flexion; 26 degrees of right 
lateral flexion; 42 degrees rotation to the left; and 38 
degrees rotation to the right.  

There was pain at the end of range of motion.  The 
neurological examination was negative.  The examiner 
indicated that limitation of motion of the cervical spine was 
considered mild.  Multiple trigger points of pain in the neck 
were related to fibromyalgia syndrome and not the service 
connected disability.

An October 1996 computerized tomography (CT) showed mild 
degenerative joint disease (DJD) with narrowing of the right 
neural foramen at C4-5 and C5-6.  VA outpatient treatment 
records dated between 1996 and 2001 were negative for 
complaints referable to the cervical vertebrae.  

 A June 2003 VA examination showed the Veteran presented with 
complaints of sporadic neck pain.  He denied flare-ups.  
Range of motion was as follows: 26 degrees of forward 
flexion; 28 degrees of backward extension; 40 degrees of left 
lateral flexion; 28 degrees of right lateral flexion; 44 
degrees rotation to the left; and 42 degrees rotation to the 
right.  

There was pain at the end of flexion, extension, and lateral 
flexion.  There was some additional limitation caused by 
pain, fatigue, and weakness, but no loss of range of motion.  
There was some spasm, but no weakness.  There was some 
tenderness at C3-4.  There was no postural abnormality or 
neurological deficit.  

The Veteran was afforded a final VA examination in January 
2008.  He complained of neck pain.  He denied any weakness, 
radicular symptoms, or sensory or bladder bowel changes, gait 
instability, headaches, or loss of weight.  Mild degenerative 
changes at the facet joints of C3 and C7 were noted.  The 
Veteran denied flare-ups referable to his cervical vertebrae.  
He did not use a brace.  Range of motion was normal, but for 
extension which was limited to 35 degrees.   There was no 
evidence of painful motion.  Range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use or during flare-ups.  
There was  no tenderness of the paraspinal muscles of the 
cervical spine or any ankylosis.  Sensory and neurological 
examinations were normal. 

After a review of the evidence of record, the Board finds 
that a disability rating in excess of 10 percent is not 
warranted for any period of the increased rating claim under 
the rating criteria in effect prior to September 26, 2003.  
Prior to September 26, 2003, the Veteran's service-connected 
healed fracture of the third cervical vertebrae, without cord 
involvement, was not productive of abnormal mobility 
requiring a neck brace (jury mast) to warrant a 60 percent 
rating under Diagnostic Code 5285.  There was also no 
evidence of demonstrable deformity of the vertebral body to 
warrant an additional 10 percent.  Further, the cervical 
vertebra was not productive of moderate limitation of motion, 
as required for a 20 percent disability rating under 
Diagnostic Code 5290.  

The Board also finds that, for the period of increased rating 
claim from September 22, 2002, as again amended on September 
26, 2003, the Veteran's service-connected cervical vertebrae 
has not been productive of any incapacitating episodes 
requiring bed rest prescribed by a physician and treatment by 
a physician, including no incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during any 12 month period, as required for a 20 percent 
rating under Diagnostic Code 5243 (as amended September 22, 
2002).  38 C.F.R. § 4.71a.  The Board has found no evidence 
of intervertebral disc syndrome to warrant consideration 
under either the new or old rating criteria under Diagnostic 
Code 5293.  Specifically, while CT scan in October 1996 
showed some narrowing of the right neural foramen, there was 
no evidence of incapacitating episodes requiring physician 
prescribed bed rest.  

Prior to September 26, 2003, the Veteran's service-connected 
cervical vertebra was productive of symptoms that more nearly 
approximated mild limitation of motion of the cervical spine.  
Although range of motion testing revealed some loss of range 
of motion, it was only considered mild by the VA examiner in 
January 1996.  

In light of the Veteran's credible complaints of pain 
experienced in his cervical spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  Despite 
additional limitation caused by pain, fatigue, and weakness 
in June 2003 VA examination, there was no additional loss of 
range of motion.  

The criteria effective from September 26, 2003, are more 
favorable to the Veteran as evidence dated thereafter did not 
reveal moderate limitation of motion or abnormal mobility 
requiring a neck brace, which would warrant higher ratings 
under Diagnostic Codes 5285 and 5290.  38 C.F.R. § 4.71a 
(1995).  While the new criteria is more favorable to the 
Veteran, an increased rating is not warranted from September 
26, 2003, as the cervical vertebrae has not been productive 
of: forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees:  the combined range 
of motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a 
(2008).

From September 26, 2003, the objective evidence of record 
shows the Veteran denied flare-ups and the use of a brace.  
He also denied any weakness, radicular symptoms, sensory or 
bladder bowel changes, gait instability, headaches, or loss 
of weight.  Range of motion was normal, but for extension 
which was limited to 35 degrees.   

In light of the Veteran's credible complaints of pain 
experienced in his cervical spine, functional loss due to 
flare-ups, pain, fatigability, incoordination, pain on 
movement, and weakness, were again considered.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8  Vet. App. at 206-7.  There 
was no evidence of painful motion.  Motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  There was no tenderness 
of the paraspinal muscles of the cervical spine or any 
ankylosis.  Sensory and neurological examinations were 
normal. 

The Board has also considered whether a separate disability 
rating would be appropriate for neurological findings 
appropriate to the site of the cervical vertebra under the 
diagnostic codes pertinent to rating neurological disorders; 
however, there are no neurological disabilities associated 
with the cervical vertebra.  Sensory, motor, and neurological 
examinations were normal upon VA examination in January 2008.  

In sum, an evaluation in excess of 10 percent for the 
cervical vertebra, to include "staged" ratings, is not 
warranted for any period of the appeal.  38 C.F.R. § 4.71a; 
see Hart, supra.   Should the Veteran's disability picture 
change in the future, he may be assigned a higher rating.  
See 38 C.F.R. § 4.1.  Finally, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the Veteran's claim, the doctrine 
is not for application. 
38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   

Extraschedular Rating

In reaching this decision, the Board has considered the issue 
of whether the Veteran's service-connected cervical vertebra 
presented an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of an extraschedular rating is warranted.  See 
38 C.F.R. § 3.321(b)(1) (2005); Bagwell v. Brown, 9 Vet. App. 
337, 338-339 (1996).  The Board finds that the objective 
evidence does not support a finding that his service-
connected cervical vertebra alone interferes markedly with 
employment.  There is nothing in the record to distinguish 
his case from the cases of numerous other Veterans who are 
subject to the schedular rating criteria for the same 
disability.  There is no evidence revealing frequent periods 
of hospitalization.    

Moreover, the schedular criteria, in general, are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  The 
assigned ratings for the cervical vertebra adequately 
compensate the Veteran for the nature and extent of severity 
of his disability.  The schedular rating criteria 
specifically contemplate loss of motion, including due to 
pain, stiffness, swelling, weakness, and fatigability of the 
musculoskeletal system.  38 C.F.R. § 4.71a.  Therefore, in 
the absence of exceptional factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  

II.  TDIU

The Board has reviewed all the evidence in the Veteran's 
claims file.  The Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales, 218 
F.3d at 1380-81; see also Timberlake,  14 Vet. App. at 128-
30.

The Veteran did not file a formal application for TDIU.  He 
simply indicated in August 1993, that his service-connected 
disabilities impaired his ability to earn a living.  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. § 
3.340.  Total disability ratings are authorized for any 
disability or combination of disabilities for which the 
Schedule for Rating Disabilities prescribes a 100 percent 
disability evaluation or, with less disability, if certain 
criteria are met.  Id.  Where the schedular rating is less 
than total, a total disability rating for compensation 
purposes may be assigned when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and
there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  See 38 
C.F.R. §§ 3.340, 3.34l, 4.16(a).  

Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the Veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  See 38 C.F.R. §§ 3.321(b), 4.16(b).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the Veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  See 38 C.F.R. 
§ 3.341.  Unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for 
assignment of a total disability rating.  See 38 C.F.R. § 
4.19.

The first step is to evaluate the Veteran's claim under the 
objective criteria listed in 38 C.F.R. § 4.16(a).  In the 
instant case, the Veteran is in receipt of service connection 
for: skull defect of the right temporal region with healed 
osteomyelitis, 30 percent disabling; healed fracture of the 
right femoral head, 20 percent disabling; right patella 
chondromalacia and healed fracture of third cervical 
vertebra, each 10 percent disabling; and a laceration of the 
face and a fracture of the mandible, both noncompensable.  A 
combined 60 percent rating has been in effect since June 
2003.  
The Board found in the instant decision that a rating in 
excess of 10 percent for the cervical vertebrae was not 
warranted.  Therefore, he does not meet the specific 
percentage requirements of 38 C.F.R. § 4.16(a).  

Having failed to meet the objective criteria of 38 C.F.R. 
§ 4.16(a), it then becomes necessary to consider the 
Veteran's claim under § 4.16(b) subjective criteria.  It is 
the established policy of VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled. 38 C.F.R. § 4.16(b).  Therefore, rating 
boards should submit to the Director, Compensation and 
Pension Service, for extra-schedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards set forth in § 4.16(a).  Id.

The issue is then whether the Veteran's service connected 
disabilities, as previously noted, preclude him from engaging 
in substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage"). Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, the record must reflect 
some factor, which takes this case outside the norm.  The 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In the instant case, medical records contained in the claims 
folder to include, VA outpatient treatment records, reports 
of VA examination, and private medical records, were reviewed 
in support of the Veteran's claim. 

The record shows the Veteran has been unemployed since 
approximately 1977 when he was released from jail.  It 
appears he only held one "meaningful" job in the CETA 
program for approximately 12 months.  The Veteran has been 
incarcerated on three occasions since his discharge from 
service, with one period lasting five years.  

The record also shows the Veteran has a significant 
polysubstance abuse problem and has been on Methadone 
maintenance for the past 20 years.  Various entries indicate 
the Veteran was unable to obtain employment as result of his 
poor work history, criminal record and/or his drug abuse.  

The most recent VA examination in January 2008 showed his 
functional impairment with regard to his cervical vertebrae 
was only mild. The psychiatric examination in January 2008 
revealed that substance abuse impacted his functional status 
and ability to work over the previous decade.  The Board 
notes that service connection is not in effect for substance 
abuse.  The matter is being remanded simply to correct a 
failure to follow the directives in the Board's September 
2004 remand pursuant to Stegall v. West, 11 Vet. App. 268 
(1998).   If benefits are awarded for substance abuse on a 
secondary basis in the future, the Veteran may be able to 
refile his claim for TDIU.

Records from the Vocational Rehabilitation Program reveal 
that in 1985 the Veteran was found to be feasible for 
rehabilitation despite an employment handicap in fields such 
as mechanics or construction.  The Veteran was placed in a 
discontinued status in February 1987 for failure to pursue 
educational and vocational planning.  

Aside from the Veteran's own contentions, there is no medical 
evidence to support his assertions of unemployability due 
solely to his service-connected disabilities.  There is no 
indication the Veteran has been recently hospitalized for any 
of the service connected disorders.  Hospitalizations in the 
past have been for detoxification and anxiety, which is not 
service connected.  SSA has confirmed that they do not have a 
folder for this Veteran.  

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) only 
in cases where the issue is expressly raised by the claimant 
or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability. 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993); VAOPGPREC 6-96 (August 
16, 1996).   In addition, the Board is required to address 
the issue of entitlement to TDIU under 38 C.F.R. § 4.16(b) 
again only in cases where the issue is expressly raised by 
the claimant or the record before the Board contains evidence 
that the Veteran may be unable to secure or follow a 
substantially gainful occupation due to his service-connected 
disability.  Id.

As it has been determined that the Veteran's service-
connected disabilities when standing alone do not render him 
unable to follow a substantially gainful occupation, referral 
to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is not necessary pursuant 
to 38 C.F.R. § 3.321(b)(1); Floyd, supra; Bagwell, supra.  
Accordingly, the Veteran's claim for entitlement to TDIU is 
denied.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable.  
Gilbert, 1 Vet. App at 54.

III. Service Connection

The Board has reviewed all the evidence in the Veteran's 
claims file.  The Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales, 218 
F.3d at 1380-81; see also Timberlake,  14 Vet. App. at 128-
30.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Veteran contends that he is entitled to service 
connection for PTSD.  Specifically, he asserts that 
responsibilities associated with his duties as a plane 
captain onboard ship during service caused undue stress on 
him.  Additionally, he contends that he witnessed one man cut 
in half by an arresting wire aboard the  
USS Intrepid and two others who were killed.  He also 
indicated that he was hit by metal in the leg during the 
incident.

In order for a claim for service connection for PTSD to be 
successful, there must be: (1) medical evidence diagnosing 
the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between the current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).

First, the most recent evidence of record fails to confirm a 
diagnosis of PTSD.  VA outpatient and inpatient treatment 
records dated between 1970 and 2001, as well as private 
medical records also fail to diagnose the Veteran with PTSD.  
The June 1994 VA examiner specifically indicated the Veteran 
did not meet the criteria for PTSD, as did the January 2008 
VA examiner.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. § 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the Veteran currently has the 
disability for which benefits are being claimed.  Such is not 
the case in the instant matter.

While the Board acknowledges the Veteran was diagnosed with 
PTSD upon VA examination in September 1996 and June 2003, the 
reported inservice stressor events have not been verified.  
Absent a verified stressor event, there can be no valid 
diagnosis of PTSD.  

A response to the May 2006 RO request for information from 
the Army Joint Services Records Research Center (JSRRC), 
formerly the Armed Services Center for Research of Unit 
Records (USASCRUR), reveals that the deck logs of the  
USS Intrepid were devoid of entries pertaining to an 
individual being cut in half by arresting gear equipment.  
The records did show that in September 1967, a crew member 
working with arresting gear equipment in the Hangar Bay had 
his scalp lacerated.  The Veteran's service treatment records 
do not confirm that the Veteran was hit in the legs with 
metal during the claimed incident.

The Board notes the Veteran submitted an August 1967 entry 
from the deck logs of the USS Intrepid showing that a 
memorial service was held for a lieutenant and a report 
showing that a RC died in July 1967 in a naval hospital after 
going into cardiac arrest; however, there is no indication 
that these deaths were caused by the claimed arresting wire 
incident or that the Veteran in fact witnessed them.  In 
fact, the Veteran maintains that he does not know the dates 
of the incident and the JSRRC contains evidence contrary to 
the Veteran's assertions.  

The June 2003 VA examination based the PTSD diagnosis in part 
on the Veteran's responsibilities as a plane captain; 
however, if the Veteran did not engage in combat with the 
enemy or that the Veteran engaged in combat with the enemy 
but the alleged stressor is not combat-related, as in the 
instant case, the Veteran's lay testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the Veteran's testimony 
or statements.  See Cohen v. Brown, 10 Vet. App. 128, 142 
(1997).

The service personnel records do show the Veteran was 
designated a plane captain in June 1967, but there was no 
indication as to the duration.  In fact, in a statement 
signed by the Veteran in February 1969, he himself indicates 
that he worked in four different divisions during his period 
of service, not staying in any one division for more than a 
period of six months at a time.  

In other words, the Veteran has offered only his own 
assertions that he was under undue stress as a plane captain 
in support of his claim.  There are no third party statements 
or enlisted performance reports, for example, backing up his 
declarations.  The June 2003 VA examiner further indicated 
that his fear of ineptness as a plane captain was realized by 
the deaths from the arresting wire incident.  As  noted, this 
event has not been verified.  Moreover, the service treatment 
records do not confirm the Veteran's own injuries from the 
incident as claimed.  

The conflicts in the records are not trivial discrepancies 
that can be minimized or even dismissed as predictable 
consequences of  hasty documentation characteristic in a 
wartime environment or a cover-up by his superiors as 
claimed.  The fact that the Veteran's fear of responsibility 
and the arresting wire incident have not been verified is 
more persuasive.  38 C.F.R. § 3.304(f)(3).  The Board has 
accorded reduced probative weight to the opinions noted above 
since there is no evidence verifying the occurrence of the 
reported stressors. See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the 
record; bare conclusions, even those made by medical 
professionals, which are not accompanied by a factual 
predicate in the record, are not probative medical opinions).

Here, the record does not include any other corroborative 
evidence regarding the non-combat stressors that the Veteran 
has now reported.  The Board acknowledges that the Veteran is 
competent to give testimony about what he experienced; for 
example, he is competent to report his in-service 
experiences.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.   See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board can not give 
great weight and credibility to the Veteran's account of the 
Veteran's stressors in light of the lack of any corroborating 
evidence of record.  

Based upon the evidence that has been submitted in this case, 
none of which has confirmed the asserted non-combat 
stressors, the Board finds that the evidence is not in 
relative equipoise; thus, the Veteran may not be afforded the 
benefit of the doubt and his claim for PTSD must be denied.  
38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 
Vet. App. at 55-57.   


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
healed fracture of the third cervical vertebrae is denied.

Entitlement to TDIU is denied.

Entitlement to service connection for PTSD is denied.


REMAND

The Veteran has also filed a claim of entitlement to service 
connection for substance abuse.  A determination has been 
made that further appellate consideration will be deferred 
and this case remanded for action as described below.

As noted in the Introduction, the matter was previously 
before the Board in September 2004.  At that time, the Board 
remanded the claim for a VA medical opinion as to whether a 
substance abuse disorder was at least as likely as not the 
result of (caused or increased by) any service-connected 
disability or treatment therefor.  

While the January 2008 VA examiner diagnosed the Veteran with 
opiate and cocaine dependence in remission, the requested 
opinion was not provided.  As the remand orders of the Board 
were not complied with, further remand is mandated due to the 
RO's failure to follow the directives in the Board's remand.  
Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, this case must again be remanded to effectuate 
the evidentiary development necessary to fully and fairly 
adjudicate the Veteran's claim.  The RO/AMC is directed to 
the specific development instructions delineated in the 
numbered paragraphs below.  

1.  The RO should contact the January 
2008 VA examiner, and ask that he/she 
provide an addendum opinion, if 
available.  If not, an appropriately 
qualified psychiatrist must be asked to 
provide the requested opinion.  The 
Veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  The 
examiner should indicate that the claims 
folder was reviewed.  

The Veteran maintains that his 
polysubstance abuse was the result of 
self-medicating from pain associated with 
the service connected disabilities, which 
arose from his in-service motor vehicle 
accident in March 1969.  Based upon a 
review of the claims folder, to include 
post-service reports of VA 
hospitalization for detoxification and 
the service personnel records which 
contain entries showing the Veteran was 
arrested for drug possession on March 4, 
1969, prior to the motor vehicle 
accident, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the Veteran's 
polysubstance abuse was the result of 
drugs used (cocaine, crack-cocaine, and 
heroin) for a therapeutic purpose or 
where the use of drugs or addiction 
thereto resulted from a service-connected 
disability.  The term, "as likely as 
not," does not mean "within the realm of 
medical possibility," but rather that the 
evidence of record is so evenly divided 
that, in the examiner's expert opinion, 
it is as medically sound to find in favor 
of the examiner's conclusion as it is to 
find against it.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

2.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim on 
appeal in light of all pertinent evidence 
and legal authority.  

3.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran an appropriate supplemental 
statement of the case that includes clear 
reasons and bases for all determinations 
and affords him an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claim.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examinations, is 
both critical and appreciated.  The Veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


